Title: To Thomas Jefferson from John Threlkeld, 23 November 1807
From: Threlkeld, John
To: Jefferson, Thomas


                        
                            Nov 23 [1807]
                            
                        
                        Mr Threlkeld is much Obliged to Mr Jefferson for the trees & seeds he has the honor to Send him
                            six Peach Apricots from the tree Mr Jefferson had at Hepburns Marked No 1 two Apricot fruit said to be Large from the
                            Bishop of Bourdeaux’s Garden No 2 & two Peach trees the fruit the finest Mr T ever Saw Peches not Paries, No 3 they are all he has fit to send Mr T received from a Lady near Bourdeaux abt a month ago & they are now in the Ground 4 doz;
                            Peach Apricot Stones the Lady says Eat by herself & put up so that I may be sure of the Kinds & to use her own words Plus
                            de 8 frances francois dans sa plus Grande & 7½ dans Sa plus Petit Circonference some prunes De Rune Cloude The best Kind she says in France & another Kind Called
                            Prunes De Dattes the most beautiful in appearance but not Equal in taste if they Succeed Mr. T  begs Mr Jeffersons Acceptance of some of them
                    